Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, 5-15 and 18-20 are allowable. The restriction requirement between product and method, as set forth in the Office action mailed on 6 October 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6 October 2021 is WITHDRAWN.  Claims 9-15, directed to a method of 3D printing a specific composition is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 9-15 are REJOINED and Claims 3, 4, 16 and 17 are CANCELLED.
The amendments to the claims are as follows:
1. (Currently Amended) A method of forming a polymeric powder build material composition for three-dimensional printing, the method comprising: mixing [(A) a thermoplastic polymer powder composition, wherein the thermoplastic polymer powder composition comprises a polypropylene block copolymer made from polymerizing propylene and ethylene or butylene or 1-pentene or 1-hexene or 1-octene or 4-methyl-l-pentene and polypropylene homopolymers, (B) 0.1 to 1 wt% antioxidants based on the total weight of the thermoplastic polymer powder composition, (C) 0.1 to 5 wt% flow aids based on the total weight of the thermoplastic polymer powder composition, (D) 0-10 wt% of a surface modifying agent based on the total weight of the thermoplastic polymer powder composition, (E) 0.05-wt%-10 wt% antistatic agents based on the total weight of the thermoplastic polymer powder composition, (F) 2 wt% to 40 wt% filler based on the total weight of the thermoplastic polymer powder composition, wherein the total of (A) to (F) is 100 wt%, to form the polymeric powder build material composition.
3. Cancelled
4. Cancelled
16. Cancelled. 
17. Cancelled.
Reasons for Allowance
Claims 1, 2, 5-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art alone or in combination teaches the mixing the described mixture in the described quantities.  While some of the prior art of record discloses polypropylene they do not disclose the block copolymers as described in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744